Per Curiam.
In our view, the cause of action alleged by plaintiff is that he has an easement appurtenant to his tract, acquired by prescription, as a way of access between his tract and No. 1514. Plaintiff, *741by brief, asserts this is his alleged cause of action. His complaint does not use the phrase “neighborhood public road,” and he does not contend his alleged cause of action is for the establishment of such road.
Defendant, if so advised, may move that the court require the complaint “to be made definite and certain by amendment.” G.S. 1-153.
Reversed.